Richardson v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-428-CR

NO. 2-04-429-CR





THEO C. RICHARDSON	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY



------------



OPINION



------------

Theo C. Richardson is attempting to appeal from his convictions for possession or transport of certain chemicals with intent to manufacture methamphetamine.  We will dismiss the appeals.

We notified appellant that his appeals were subject to dismissal based on the trial court’s certification that these are plea-bargain cases and appellant has no right of appeal.  In response, appellant asserts that the trial court never acquired jurisdiction over his cases because the indictments failed to state an offense.  

The court of criminal appeals has held that a plea-bargaining defendant cannot appeal a jurisdictional issue unless, in accordance with appellate rule 25.2(a)(2), the appellant raised the issue in the trial court by written pretrial motion and obtained a pretrial ruling or the appellant obtained the trial court’s permission to appeal.  
Griffin v. State,
 No. 1092-03, 2004 WL 2179518, at *2-3 (Tex. Crim. App. Sept. 29, 2004); 
see also
 
Tex. R. App. P.
 25.2(a)(2).  Appellant does not contend that he did either of these things.  Therefore, we dismiss the appeals.  
See Griffin
, 2004 WL 2179518, at *3-4.



PER CURIAM

PANEL D:	CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DAUPHINOT, J. concurs without opinion.

PUBLISH



DELIVERED: November 12, 2004